

[Exhibit 10.3]
 
TECHNOLOGY LICENSE AGREEMENT
 
This Technology License Agreement (the “Agreement”) dated as of
_____________________, 1999 (the “Effective Date”), is entered into by and
between Quantum Corporation (“Quantum”), a Delaware corporation, and Advanced
MicroSensors, Inc. (“AMS”), a Delaware corporation.
 
Witnesseth:
 
Whereas, MKE-Quantum Components, LLC, was a Delaware limited liability
corporation (“MKQC”) with Matsushita Kotobuki Peripherals Corporation, a
Delaware corporation (“MKPC”) and Quantum, as its sole members; and
 
Whereas, MKQC was either the owner or licensee of certain intellectual property
which it acquired pursuant to an Intellectual Property Agreement dated May 16,
1997, among MKQC, Quantum and Matsushita-Kotobuki Electronics Industries, Ltd.
(“MKE”), attached hereto as Exhibit A (the “Intellectual Property Agreement”);
and
 
Whereas, effective as of March 31, 1999 (the “Final Dissolution Date”), MKQC
pursuant to the Second Amended and Restated Plan of Liquidation of MKE-Quantum
Components LLC (hereafter, the “Plan of Liquidation,” attached hereto as Exhibit
B) was dissolved as a limited liability corporation and its assets distributed
to various entities with the approval of MKPC and Quantum as its sole members;
and
 
Whereas, pursuant to said Plan of Liquidation, among other things, MKPC and
Quantum, as sole members have agreed to certain distribution of MKQC
intellectual property; and, in order to effectuate such distribution, MKE (which
is also the sole shareholder of MKPC), MKPC, MKQC and Quantum have entered into
an Amendment and Assignment Agreement to the Intellectual Property Agreement,
dated February 9, 1999 (the “Amendment,” Exhibit C hereto); and
 
Whereas, in order to facilitate the sale of certain manufacturing apparatus and
other assets of MKQC (the “Assets”), MKE, MKPC, MKQC and Quantum have entered
into Amendment Number One to Amendment and Assignment Agreement to the
Intellectual Property Agreement (“Amendment Number One,” Exhibit D hereto),
pursuant to which MKE, MKPC, Quantum and MKQC granted to Quantum the right to
sublicense to a purchaser of the Assets the relevant patents and other
intellectual property relating to such Assets to the extent necessary to effect
the sale of such Assets; and
 
 
1.

--------------------------------------------------------------------------------

 
 
Whereas, pursuant to several other agreements between or among the parties
hereto, AMS has agreed to purchase the Assets, provided, among other things,
that Quantum sublicenses to AMS the intellectual property rights formerly owned
by or licensed to MKQC, some or all of which may have been distributed to MKE,
MKPC, and Quantum; and
 
Whereas, Quantum, MKE and MKPC desires that AMS purchase such Assets, and
therefore wish to grant sublicenses to such intellectual property rights so as
to enable AMS to utilize the Assets.
 
Now, Therefore, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as follows:
 
ARTICLE 1
 
Definitions
 
For purposes of the Agreement, the terms defined in this article shall have the
respective meanings set forth below:
 
1.1           “Affiliate” shall mean, with respect to any Person, any other
Person which directly or indirectly controls, is controlled by, or is under
common control with, such Person.  A Person shall be regarded as in control of
another Person if it owns, or directly or indirectly controls, at least fifty
percent (50%) of the voting stock or other ownership interest of the other
Person.
 
1.2           “Hard Disk Drive” or “HDD” shall mean an electromechanical data
storage device primarily designed to store data on and retrieve data from one or
more rotating, rigid, electromagnetic storage disks by means of one or more HDD
Sliders.  (“HDD Slider” is defined in Section 1.10 of the Intellectual Property
Agreement.  “Slider” is defined in Section 1.25 of the Intellectual Property
Agreement.)  Hard Disk Drive or HDD shall not mean or include any storage device
which stores data on flexible media, elongated tape, or any storage device that
stores or retrieves data using optical principles which does not fit the HDD
description.
 
1.3          “Person” shall mean an individual, corporation, partnership, trust,
business trust, association, joint stock company, joint venture, pool,
syndicate, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.
 
1.4           “Technology” shall mean (a) the Distributed Patents as defined in
Section 1.3 of the Amendment and (b) the Distributed Intellectual Property as
defined in Section 1.2 of the Amendment.  Without limiting the foregoing, the
Technology shall include modeling software developed by MKQC (Carma, Marauder);
and the mask set and know-how of MKQC’s MO (magneto-optical) head development
effort with FireFly Technologies, Inc.  Notwithstanding the foregoing,
Technology shall not include Quantum’s proprietary information disclosed to MKQC
specifically related to tape head technology as further described in Exhibit
E.  Such proprietary information of Quantum shall be governed under separate
agreement between the AMS and Quantum.
 
 
2.

--------------------------------------------------------------------------------

 
 
1.5           “Third Party” shall mean any Person other than Quantum, Quantum’s
Affiliates and AMS.
 
1.6           “Wafer” shall mean a block of aluminum oxide-titanium carbide or
other alloy onto which a plurality of elements have been deposited using
thin-film processes such as lithography and sputtering.
 
1.7           Certain Additional Definitions.  As used in this Agreement,
“herein” and “hereof” shall refer to this Agreement as a whole, and “including”
shall mean “including but not limited to” and “including, without limitation.”
 
ARTICLE 2
 
Rights And Licenses Granted By Quantum;
Deliverables; Technical Assistance
 
2.1           Technology License Grant to AMS.  Subject to the meeting the
conditions set forth in Section 2.3 and subject to the exceptions set forth in
Section 2.4, Quantum hereby grants to AMS a perpetual, non-exclusive,
fully-paid, royalty-free, worldwide license to develop, make, have made, use,
sell, market and otherwise dispose of or exploit products and processes that
incorporate or utilize the Technology.
 
2.2           Written and Recorded Information.  Upon execution of the Agreement
and to the extent not previously disclosed and made available to AMS, Quantum
shall use reasonable efforts to disclose and make available to AMS all
documentation and information in its possession pertaining to the Technology,
including notebooks, process documents, recipes, formulations, computer files,
computer software, and any other written documentation in any media, including,
without limitation, written, printed, electronic and optical.   AMS shall retain
such documentation and information and, at Quantum’s request, shall make
available to Quantum’s copies of any portions thereof.  Upon termination of this
Agreement, except as provided in the following sentence, all such documentation
and information must be promptly returned to Quantum, in any case, no later than
30 days after such termination.  Subject to Section 6.6, below, AMS may retain
such documentation and information after termination only if the termination was
due to Quantum’s material breach of this Agreement and not due to any material
breach by AMS.
 
2.3           Condition Precedent.  As a condition precedent to the license
granted by Quantum in Section 2.1, above, AMS shall have executed all
instruments and documents necessary to effect the purchase of the Assets from
MKQC.
 
 
3.

--------------------------------------------------------------------------------

 

2.4           License Exclusion.  AMS shall not use the Technology or any
element thereof to develop, make, have made, sell, market and otherwise dispose
of recording heads for use in Hard Disk Drives.   AMS shall not use the
Technology or any element thereof to develop, make, have made, sell, market and
otherwise dispose of Wafers (a) for use in SDLT products (other than for Quantum
or for Quantum’s designated licensees) or (b) for use in tape products which are
competitive with Quantum’s SDLT products.  Without limiting the generality of
the foregoing, Quantum’s Competitors include, without limitation, participants
in the Linear Tape Open Consortium (Hewlett Packard, IBM and Seagate), Sony,
Fujitsu, Maxtor and Western Digital.  AMS further agrees it will not design,
apply or manufacture for, or distribute to, any third party any Wafers or
products derived from Wafers for use in the manufacture of any tape storage
product utilizing multi-channel merged heads with more than three (3) channels
for a period of two years commencing from the Effective Date.  Unless otherwise
provided outside of this Agreement, Technology shall not include any rights to
the Cross License dated as of January 1, 1991 as between International Business
Machines Corporation and Matsushita Electric Industrial Co., Ltd.  Additionally,
no rights are granted under this Agreement with respect to optical disk drives
in connection with U.S. patent 5,115,363.
 
2.5           Subcontracting.  AMS may subcontract its licensed rights to the
Technology under this Agreement only with the prior written consent of
Quantum.  Any purported subcontract without such consent shall be void.  Due to
the highly confidential nature of the Technology and the irreparable harm that
could result from the disclosure or sharing of the Technology with third
parties, Quantum shall have the absolute right to withhold, delay or condition
such consent.
 
2.6           Reservation of Rights not Granted.  Rights not expressly granted
or licensed by either party are reserved by the party.
 
ARTICLE 3
 
Confidentiality
 
3.1           Confidential Information.  Each party shall exercise reasonable
care to maintain in confidence all information of the other party disclosed by
the other party and identified as, or acknowledged to be, confidential (the
“Confidential Information”), and shall not disclose or grant the use of the
Confidential Information except on a need-to-know basis to its directors,
officers, employees, permitted sublicensees, and permitted assignees, if any, to
the extent such disclosure is reasonably necessary in connection with such
party’s activities as expressly authorized by the Agreement and only to the
extent that such directors, officers, employees, permitted sublicensees and
permitted assignees, if any, have executed nondisclosure agreements at least as
restrictive as the nondisclosure terms contained herein.  Without limiting the
generality of the foregoing, AMS shall not disclose the Technology except to
Persons who agree in writing to maintain it as Confidential Information and in
no event to Persons who intend to use it in violation of the license exclusions
set forth in Section 2.4.
 
3.2           Permitted Disclosures.  The nonuse and nondisclosure obligations
contained in this article shall not apply to the extent that (a) any receiving
party (the “Recipient”) (i) is required to disclose information by law, order or
regulation of a governmental agency or a court of competent jurisdiction, or
(ii)  is required to disclose information to any governmental agency for
purposes of obtaining approval to test or market a product or to apply for a
patent on any improvement, provided that the Recipient shall provide written
notice thereof to the other party and sufficient opportunity to request
confidential treatment thereof, if confidential treatment is available under the
circumstances and not otherwise being accorded; or (iii) discloses the
Confidential Information to an attorney, consultant or agent bound by
non-disclosure obligations at least as protective as the terms herein in
connection with the fulfillment, administration or enforcement of the Agreement
or (b) the Recipient can demonstrate that (i) the information was public
knowledge at the time of such disclosure by the Recipient, or thereafter became
public knowledge, other than as a result of acts attributable to the Recipient
in violation hereof; (ii) the information was rightfully known by the Recipient
(as shown by its written records) prior to the date of disclosure to the
Recipient by the other party hereunder; (iii) the information was disclosed to
the Recipient on an unrestricted basis from a Third Party not under a duty of
confidentiality to the other party; or (iv) the information was independently
developed by employees or agents of the Recipient without access to the
Confidential Information of the other party.
 
 
4.

--------------------------------------------------------------------------------

 
 
3.3           Discovery of Unauthorized Use.  Each party shall notify the other
promptly upon discovery of any unauthorized use or disclosure of the other
party’s Confidential Information.
 
ARTICLE 4
 
Inventions And Patents
 
4.1           Ownership of Inventions.  As between the parties under this
Agreement, Quantum or its licensors or successors (as the case may be) shall
retain the entire, right, title and interest in the Technology developed prior
to the Effective Date.  As between the parties, the ownership of all inventions,
discoveries, processes, methods, compositions, formulae, techniques, information
and data, whether or not related to the Technology, whether or not patentable,
and any patent applications or patents based thereon, developed in the
performance of  the parties’ activities under this Agreement (collectively, the
“Inventions”) made after the Effective Date shall be owned solely by the party
that invented or discovered such Inventions or jointly by the parties in the
case of Inventions invented or discovered jointly.
 
4.2           Grantbank License.  AMS shall grant to Quantum a perpetual license
to the Inventions created solely by AMS under Section 4.1, above, to develop,
make, have made, use, sell, market and otherwise dispose of or exploit products
and processes that incorporate or utilize such Inventions.  Such license shall
include the right for Quantum to sublicense such rights, provided the sublicense
is for the production of Quantum products.  Subject to the provisions herein,
Quantum shall pay AMS commercially reasonable royalties for each license of an
AMS Invention that it desires to license from AMS. However, if this Agreement
should terminate, each such license shall become royalty free.  Quantum shall
pay royalties owed to AMS under each such license for a particular Invention (or
Inventions) under payment terms as mutually agreed.  AMS may terminate a
particular license under this Section 4.2 only due to Quantum’s continued
nonpayment of undisputed royalties owed to AMS under such license, provided that
AMS has given Quantum at least thirty (30) days written notice to Quantum to
cure its payment default and Quantum nonetheless fails to cure such default
within such cure period.  Notwithstanding any provisions to the contrary, AMS
shall not use any of its issued patents based on or derivative of the Technology
to block or enjoin Quantum from practicing any of its or a third party’s
independently discovered inventions.
 
 
5.

--------------------------------------------------------------------------------

 

4.3           Patent Rights Generally.  Subject to the provisions of this
article, each party shall be responsible for and shall control and pay for the
preparation, filing, prosecution, maintenance and enforcement of its own patent
applications and patents pertaining to its Inventions.  Each party shall
cooperate with the other party and shall execute all lawful papers and
instruments and make all rightful oaths and declarations as may be necessary in
the preparation, filing, prosecution, maintenance and enforcement of all patent
applications and patents as referred to in this Section.  Each party shall
execute all lawful papers and instruments and shall take such other actions as
the other party may reasonably request in order to record, perfect or protect
the rights of the other party hereunder, including, without limitation,
executing such patent licenses in recordable form as may be necessary to effect
such purpose.
 
4.4           Enforcement.  Each party shall notify the other party of any
infringement known to it of any rights in the Technology, and, if requested,
shall provide the other party with the available evidence, if any, of such
infringement.  Each party shall have the right, but not obligation to determine
the appropriate course of action to enforce such rights or otherwise abate the
infringement thereof, to take (or refrain from taking) appropriate action to
enforce such rights, to control any litigation or other enforcement action and
to enter into, or permit, the settlement of any such litigation or other
enforcement action with respect to such rights, and shall consider, in good
faith, the interests of the other party in so doing.
 
ARTICLE 5
 
Representations And Warranties
 
5.1         Mutual Representations.  Each party hereby represents and warrants
to the other party as follows:
 
5.1.1           Corporate Existence and Power.  Such party (a) is a legal entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, and (b) has the power and authority
and the legal right to own and operate its property and assets, and to carry on
its business as it is now being conducted.
 
5.1.2           Authorization and Enforcement of Obligations.  Such party (a)
has the power and authority and the legal right to enter into the Agreement and
to perform its obligations hereunder and (b) has taken all necessary action on
its part to authorize the execution and delivery of the Agreement and the
performance of its obligations hereunder.  The Agreement has been duly executed
and delivered on behalf of such party, and constitutes a legal, valid, binding
obligation, enforceable against such party in accordance with its terms.
 
5.1.3           No Consents.  All necessary consents, approvals and
authorizations of all governmental authorities and other Persons required to be
obtained by such party in connection with the Agreement and the performance
hereof have been obtained.
 
5.1.4           No Conflict.  The execution and delivery of the Agreement and
the performance of such party’s obligations hereunder (a) do not conflict with
or violate any requirement of applicable laws, and (b) do not conflict with, or
constitute a default under, any of its contractual or other obligations of it.
 
 
6.

--------------------------------------------------------------------------------

 

5.2           Warranty by Quantum as to the Technology.  Notwithstanding any
provisions to the contrary in this Agreement, Quantum’s warranty with respect to
the Technology shall be limited to the following:  Quantum has received no
written notice of any pending or threatened claims of infringement or
misappropriation with respect to the Technology.
 
5.3           THE WARRANTIES SET FORTH IN THIS ARTICLE 5 ARE IN LIEU OF ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE AND
NONINFRINGEMENT.  ALL OTHER WARRANTIES ARE EXPRESSLY DISCLAIMED.  WITHOUT
LIMITING THE FOREGOING DISCLAIMER, EXCEPT AS SET FORTH IN THIS AGREEMENT,
NOTHING CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED AS A WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, AS TO THE VALIDITY OR SCOPE OF ANY OF THE
TECHNOLOGY.
 
ARTICLE 6
 
Term And Termination
 
6.1           Term.  This Agreement shall commence upon the Effective Date and
shall continue unless and until terminated pursuant to this Article 6.
 
6.2           Termination for Cause.  In case Quantum, on the one hand, or AMS,
on the other hand, fail to perform under or commits a material breach of any of
the several covenants and conditions herein contained, the non-breaching
party(ies) shall notify the breaching party(ies) in writing of such failure or
default and the breaching party(ies) shall then have the right to remedy such
failure or default by complying with the terms of this Agreement, and thereby
making the notice null and void and of no effect.  If the breaching
party(ies)  has not instituted a remedy or is not in the process of instituting
a remedy within thirty (30) days of receipt of such notice, the aggrieved party
may terminate this Agreement immediately by a further notice in writing.
 
6.3           Termination Due to Cessation of Business.  This Agreement may be
terminated by either party immediately in the event any assignment is made by
the other party for the benefit of creditors, or if a receiver, trustee in
bankruptcy or similar officer shall be appointed to take charge of any or all of
the other party's property, or if the other party ceases to operate as a going
concern, or if the other party files a voluntary petition under federal
bankruptcy laws or similar state statutes or such a petition is filed against
the other party and is not dismissed within ninety (90) days.  Quantum may
terminate this Agreement in the event that the assets which are to be used with
the Technology are no longer in the possession of AMS and such assets are not
replaced by other assets with which the Technology may be used.  Quantum may
further terminate this Agreement if AMS defaults on the purchase note of the
assets with which such Technology is to be used and fails to cure such default
as provided in such purchase note.
 
 
7.

--------------------------------------------------------------------------------

 

6.4           Termination Due to Change of Control of AMS.  Because of the
highly sensitive nature of the Technology involved with this Agreement and the
significant harm to Quantum’s business if this Technology were to be made
available to any third party by whatever means, Quantum may terminate this
Agreement if AMS enters into a Change of Control transaction with a third party
without the prior written consent of Quantum.  Change of Control with respect to
AMS shall mean the occurrence of any of the following events (whether or not
pursuant to the U.S. Bankruptcy Code):  (a) any reorganization, consolidation or
merger of AMS with or into any other entity in which the holders of such party’s
outstanding shares immediately before such reorganization, consolidation or
merger do not, immediately after such reorganization, consolidation or merger,
retain stock representing a majority of the voting power of the surviving entity
or stock representing a majority of the voting power of an entity that wholly
owns, directly or indirectly, the surviving entity; (b) the sale, transfer or
assignment of securities of AMS representing a majority of the voting power of
all of AMS’s outstanding voting securities to an acquiring party or group; (c)
the sale, transfer or assignment of securities of AMS representing ten percent
(10%) or greater of the voting power of all of AMS’s outstanding voting
securities to a Quantum Competitor or (d) the sale of all or substantially all
of AMS’s assets.  Notwithstanding the foregoing, any pre-IPO financing of AMS by
one or more venture capital firms or similar institutions will not be considered
a “Change of Control” of AMS, provided that Quantum Competitors shall not
directly or indirectly control securities of AMS representing ten percent (10%)
or greater of the voting power of all of AMS’s outstanding voting securities.
 
6.5           Immediate Termination Due to Breach of Certain
Covenants.  Notwithstanding any provisions to the contrary, Quantum shall have
the right to terminate this Agreement, including any or all of the licenses
granted, immediately upon AMS’s breach of Sections 2.4 and 3.1 of this
Agreement.
 
6.6           Effect of Termination.  Termination of the Agreement shall not
relieve the parties of any obligation accruing prior to such termination, and
the provisions of Section 2.4 and Articles 3, 4, 5, 6, 7 and 9 shall survive the
termination of the Agreement.  Upon termination of the Agreement by AMS under
Section 6.2, above, by reason of breach by Quantum and not by reason of any
breach by AMS, the licenses granted hereunder (including any limitations and
restrictions) shall survive and continue in full force and effect.  AMS’s
termination of the Agreement shall have no effect on Quantum’s (or its
licensors’) control and ownership of the Technology.
 
ARTICLE 7
 
Indemnification; Limitation On Liability
 
7.1           Indemnification.
 
(a)           By AMS.  AMS shall indemnify, defend and hold harmless Quantum and
its directors, officers, employees and agents (the “Quantum Parties”) from all
losses, liabilities, damages and expenses (including reasonable attorneys’ fees
and costs) that they may suffer as a result of any and all claims, demands,
actions or other proceedings made or instituted by any Third Party against any
of them and arising out of (a) any recklessness or intentional misconduct by or
on behalf of any of the AMS Parties (as defined below) in the performance of the
activities contemplated by the Agreement, (b) any claim of product liability or
defective product concerning any product made, used or sold by or under
authority of AMS pursuant to any license granted under this Agreement, except to
the extent those losses, liabilities, damages and expenses arise out of the
intentional misconduct, recklessness or negligence of any of the Quantum Parties
or the adherence by AMS to Quantum specifications or (c) any claim of property
damage or personal injury, including death, to the extent caused by AMS.
 
 
8.

--------------------------------------------------------------------------------

 
 
(b)           By Quantum.  Quantum shall indemnify, defend and hold harmless AMS
and its directors, officers, employees and agents (the “AMS Parties”) from all
losses, liabilities, damages and expenses (including reasonable attorneys’ fees
and costs) that they may suffer as a result of any and all claims, demands,
actions or other proceedings made or instituted by any Third Party against any
of them and arising out of any property damage or personal injury, including
death, to the extent caused by Quantum.
 
7.2           Indemnification Procedure.  A party (the “Indemnitee”) that
intends to claim indemnification under this article shall promptly notify the
other party (the “Indemnitor”) of any loss, liability, damage or expense, or any
claim, demand, action or other proceeding with respect to which the Indemnitee
intends to claim such indemnification.  The Indemnitor’s indemnity obligations
under this article shall not apply to amounts paid in any settlement if effected
without the consent of the Indemnitor, which consent shall not be unreasonably
withheld or delayed.  The Indemnitor shall not settle or consent to an adverse
judgment in any such claim, demand, action or other proceeding that adversely
affects the rights or interests of any Indemnitee or imposes additional
obligations on such Indemnitee, without the prior express written consent of
such Indemnitee, which consent shall not be unreasonably withheld or
delayed.  The Indemnitee, its employees and agents, shall cooperate fully with
the Indemnitor and its legal representatives in the investigation of any action,
claim or liability covered by this indemnification.
 
7.3           Limited Liability.  EXCEPT FOR A BREACH OF ARTICLES 2 AND 3, IN NO
EVENT SHALL ANY PARTY HERETO (OR ITS SHAREHOLDERS, DIRECTORS, OFFICERS,
EMPLOYEES, OR AGENTS) BE LIABLE TO ANY OTHER PARTY OR ANY THIRD PARTY FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, RELIANCE OR PUNITIVE DAMAGES, INCLUDING LOSS
OF PROFITS OR GOODWILL, ARISING OUT OF OR RELATED TO THIS AGREEMENT OR WITH
RESPECT TO ANY CLAIM, DEMAND, ACTION OR OTHER PROCEEDING RELATING TO THIS
AGREEMENT HOWEVER CAUSED, AND ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE),
WHETHER OR NOT THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES;
PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION SHALL NOT APPLY EITHER TO (I)
FINAL DAMAGE AWARDS FOR THIRD PARTY CLAIMS FOR WHICH EITHER PARTY HAS AGREED TO
INDEMNIFY THE OTHER UNDER THIS AGREEMENT, OR (II) ANY OTHER DIRECT DAMAGES OF A
PARTY ARISING FROM CLAIMS, SUITS OR ACTIONS BY ANY THIRD PARTY FOR WHICH THE
OTHER PARTY HAS AGREED TO INDEMNIFY SUCH PARTY UNDER THIS AGREEMENT.  The total
liability of any party to the other party under any cause of action arising
under or in connection with this Agreement and any theory of damages shall not
exceed $2 million.  The limitation contained in the preceding sentence shall not
apply to the parties’ indemnification obligations under this Agreement.
 
 
9.

--------------------------------------------------------------------------------

 

7.4           AMS’s Remedies for Quantum’s Breach of Warranty.  AMS’s sole and
exclusive remedy for any breach by Quantum of its representation and warranty of
Section 5.2, above, shall be the termination by AMS of this Agreement to the
extent affected by the breach. Notwithstanding the preceding sentence, Quantum
shall indemnify, defend and hold harmless AMS and its directors, officers,
employees and agents (the “AMS Parties”) from all losses, liabilities, damages
and expenses (including reasonable attorneys’ fees and costs) that they may
suffer as a result of any and all claims, demands, actions or other proceedings
made or instituted by any Third Party against any of them and arising out of the
incorporation or use of the Technology in Quantum products.
 
ARTICLE 8
 
Force Majeure
 
No party shall be held liable or responsible to any other party nor be deemed to
have defaulted under or breached the Agreement for failure or delay in
fulfilling or performing any term of the Agreement to the extent, and for so
long as, such failure or delay is caused by or results from causes beyond the
reasonable control of the affected party including but not limited to fires,
earthquakes, floods, embargoes, wars, acts of war (whether war is declared or
not), insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority or other party.
 
ARTICLE 9
 
Miscellaneous
 
9.1           Notices.    All notices and other correspondence under this
Agreement shall be in writing and shall be sufficiently given if delivered
personally, if sent by facsimile transmission with proof of receipt by the
recipient, or sent by DHL, Federal Express or comparable overnight courier with
proof of receipt to the following addresses and addressees:
 
If to Quantum at:
 
Quantum Corporation
500 McCarthy Boulevard
Milpitas, CA 95035
Attention:        Andrew Kryder, General Counsel
 
With a copy (which will not constitute notice) to:


Cooley Godward, LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306
Attention:        Robert Jones, Esq.
  
 
10.

--------------------------------------------------------------------------------

 
 
If to AMS at:
 
Advanced MicroSensors
333 South Street
Shrewsbury, Massachusetts 01545
Attention:        Timothy Stucchi, President
 
With a copy (which will not constitute notice) to:


Palmer & Dodge, LLP
One Beacon Street
Boston, MA 02108
Attention:       Mark A. Fischer, Esq.
 
9.2           Governing Law.  The validity of this Agreement, the construction
and enforcement of its terms, and the interpretation of the rights and duties of
the parties shall be governed by the laws of the United States and then the
State of California, excluding the choice of law principles of that state, and
shall not be governed by the United Nations Convention on Contracts for the
International Sale of Goods.  Any and all disputes arising under or in
connection with this Agreement shall be adjudicated in the appropriate state or
federal courts located in Santa Clara County, California.  Each party hereby
irrevocably consents to the personal jurisdiction of such courts for purpose of
the adjudication of any such dispute.
 
9.3           Export Laws and Regulations.  Each party hereby acknowledges that
the rights and obligations of the Agreement are subject to the laws and
regulations of the United States relating to the export of products and
technical information.  Without limitation, each party shall comply with all
such laws and regulations.
 
9.4           Waivers and Amendments.  No change, modification, extension,
termination or waiver of the Agreement, or any of the provisions herein
contained, shall be valid unless made in writing and signed by duly authorized
representatives of the parties hereto.
 
9.5           Entire Agreement.  The Agreement and the Exhibits attached hereto
embody the entire understanding between the parties and supersede any prior
understanding and agreements between and among them respecting the subject
matter hereof, with the exception of the development agreement which may be
executed by the parties and Lafe prior to, on or after the Effective Date.  In
the event of conflict, if any, between this Agreement and the aforementioned
development agreement, the terms of the development agreement will govern or
prevail.  There are no representations, agreements, arrangements or
understandings, oral or written, between the parties hereto relating to the
subject matter of the Agreement which are not fully expressed herein.
 
9.6           Independent Contractors.  The parties hereto are independent
contractors and are not, and shall not represent themselves as, principal and
agent, partners or joint venturers.  No party shall attempt to act, or represent
itself as having the power, to bind another party or create any obligation on
behalf of another party.  Each party shall be solely responsible for the
employment, direction and control of its employees and their acts.
 
 
11.

--------------------------------------------------------------------------------

 
 
9.7         Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law.  The parties agree that (i) the provisions of this Agreement shall be
severable in the event that any of the provisions hereof are for any reason
whatsoever invalid, void or otherwise unenforceable, (ii) such invalid, void or
otherwise unenforceable provisions shall be automatically replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable, and (iii) the
remaining provisions shall remain enforceable to the fullest extent permitted by
law.
 
9.8         Assignment.
 
9.8.1            Quantum may assign or otherwise transfer this Agreement and the
licenses granted hereby and the rights acquired by it hereunder in whole or in
part in connection with (1) sale or transfer of all or substantially all of
Quantum’s business, (2) sale or transfer of that part of Quantum’s business to
which this Agreement relates, or (3) sale or transfer to one or more
sublicensees.  If possible, Quantum will give AMS thirty (30) days prior written
notice of such assignment or transfer.
 
9.8.2           Because of the highly sensitive nature of the Technology
involved with this Agreement and the significant harm to Quantum’s business if
this Technology were to be made available to any third party by whatever means,
AMS may not assign, transfer or subcontract any of its rights under this
Agreement (whether voluntarily, involuntarily, by way of merger, by operation of
law or otherwise), and AMS may not assign, transfer or subcontract any of its
obligations under this Agreement (whether voluntarily, involuntarily, by way of
merger, by operation of law, or otherwise), without the consent of Quantum,
which consent may be withheld or denied at its sole discretion.  Any attempted
or purported assignment, transfer or subcontract by AMS of any of its rights or
obligations under this Agreement, other than as expressly permitted in this
Agreement, shall be null and void and of no force or effect.    
 
9.9         Captions. The captions herein have been inserted solely for
convenience of reference and in no way define or limit the scope or substance of
any provision of this Agreement.
 
9.10       Condition Precedent.  Notwithstanding any provisions to the contrary
herein, this Agreement will not become effective, if at all, until an equity
investment by Quantum Corporation pursuant to such Stock Purchase Agreement and
related financing agreements are executed by Quantum Corporation and
consummated.   Upon execution of such Stock Purchase Agreement and related
financing agreements and upon execution of this Agreement by both parties
herein, this Agreement shall become effective and shall have as the Effective
Date the date indicated in the first paragraph of this Agreement.
 
 
12.

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have caused this Agreement to be executed and
delivered as a document under seal by their duly authorized officers, as of the
date first above written.
 
Quantum Corporation
 
Advanced MicroSensors, Inc.
           
By:
 
By:
Timothy Stucchi
       
Title:
 
Title:
Chief Executive Officer
       
Date:
   
Date:
 

 
 
13.

--------------------------------------------------------------------------------

 

Exhibit A
 
[Reserved for the “Intellectual Property Agreement” dated May 16, 1997 among
MKQC, Quantum and MKE in its entirety.  For sake of convenience, the following
are excerpts relevant to this Agreement:


1.13         “Intellectual Property” shall mean (i) all works in a tangible
medium of expression and all U.S. and foreign copyrights (whether or not
registered) thereon and applications therefor, existing as of the Effective
Date; (ii) all computer software and programming code, including Object Code and
Source Code; (iii) all trade secrets, know-how or proprietary information,
whether or not reduced to writing, including but not limited to, ideas
discoveries and inventions whether or not patentable, manufacturing and
production processes and techniques, research and development information,
prototypes, designs, concepts, specifications, diagrams, drawings, schematics,
blueprints technical data, user manuals, documentation, plans, proposals,
financial, marketing and business data, business and marketing plans, customer
and supplier lists and information; (iv) mask works (whether or not registered),
whether embodied in semiconductor chips, layout drawings, computer plots, masks,
magnetic tape or other physical media, and registration or applications
therefor; and (v) copies and tangible embodiments of all the foregoing, in
whatever form or medium.]
 
 
14.

--------------------------------------------------------------------------------

 

Exhibit B
 
[Reserved for the “Second Amended and Restated Plan of Liquidation of
MKE-Quantum Components LLC.”]

 
15.

--------------------------------------------------------------------------------

 

Exhibit C
 
[Reserved for the “Amendment and Assignment Agreement to the Intellectual
Property Agreement” dated February 9, 1999.


For sake of convenience, the following are excerpts relevant to this Agreement:


1.2           “Distributed Intellectual Property” shall mean all Intellectual
Property that is owned by MKQC as of the Final Dissolution Date.
 
1.3           “Distributed Patents” shall mean (i) all Assigned Patents under
the Original Agreement; (ii) all other patents and patent applications owned by
MKQC as of the Final Dissolution Date, whether such patents and patent
applications arise from inventions by MKQC personnel or acquisition from third
parties; (iii) all patents and patent applications that may arise in the future
and claim priority from inventions made by MKQC personnel prior to the Final
Dissolution Date; and (iv) all patents, both U.S. and foreign, which issue,
directly or indirectly, or through continuation, continuation-in-part, or
divisional applications or otherwise, from the foregoing.
 
1.4           “Final Dissolution Date” shall have the meaning given to it in the
Plan of Liquidation.
 
1.5           The term “Intellectual Property” is hereby amended to delete the
words “existing as of the Effective Date” from the third line of Article 1.13 of
the Original Agreement.]

 
16.

--------------------------------------------------------------------------------

 

Exhibit D

 
[Reserved for the “Amendment Number One to Amendment and Assignment Agreement to
the Intellectual Property Agreement.”]

 
17.

--------------------------------------------------------------------------------

 

Exhibit E


Intellectual Property Not Licensed


The following are expressly not licensed to AMS under this Agreement:


Any know-how and/or Technology specifically related to Super DLT, including
without limitation, all of the information disclosed to MKQC by Quantum in
connection with the “STRM SPUT” process, which is a Quantum proprietary trade
secret.
 
 
18.

--------------------------------------------------------------------------------

 
 
[Exhibit 10.3 continued]
 
AMENDMENT AND SUPPLEMENT AGREEMENT
 
This Amendment and Supplement Agreement (this “Amendment”) is entered into as of
June 1, 2003 by and between Advanced MicroSensors, Inc. (“AMS”) and Quantum
Corporation (“Quantum”; together with AMS, the “Parties”).
 
Background
 
The Parties entered into a Technology License Agreement, effective as of
________, 1999 (the “Original License Agreement”), pursuant to which, among
other things, Quantum granted AMS a perpetual, non-exclusive fully-paid,
royalty-free, worldwide license to develop, make, have made, use, sell, market
and otherwise dispose of or exploit products and process that incorporate or
utilize certain defined Technology.  Sections 1.4 and 2.4 of the Original
License Agreement excluded certain uses of the Technology.  The Parties have now
agreed that certain of these exclusions, more fully described herein, should no
longer apply.
 
Now, therefore, the Parties agree as follows:
 
1.      Revocation of Certain Exclusions.  The third and fourth sentences of
Section 1.4 of the Original License Agreement is hereby revoked and
deleted.  For avoidance of doubt, the Technology licensed by Quantum to AMS
shall, as of the date of this Amendment, be deemed to include the technology
described in Exhibit E to the Original License Agreement.  Clause (b) of the
second sentence and the third sentence of Section 2.4 of the Original License
Agreement are hereby revoked and deleted.  Notwithstanding anything in the
Original License Agreement or any other agreement between the Parties, Quantum
hereby agrees that AMS may, from and after the date of this Amendment, develop,
make, have made, sell, market and otherwise dispose of Wafers that utilize the
Technology for use in tape products without limitation.  For avoidance of doubt,
this Amendment applies only to Technology in existence as of the Effective Date
of the Original License Agreement and does not provide AMS with licenses to any
technology developed by Quantum after said Effective Date.  Where applicable,
such later-developed Quantum technology shall be governed by one or more
separate agreements between the parties.
 
2.      Amended Agreement.  The Original License Agreement as amended and
supplemented hereby is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed.  All capitalized terms used
herein, unless specifically defined herein, shall have the meaning set forth in
the Original License Agreement.
 
3.      Entire Agreement.  This Amendment and the Original License Agreement as
amended hereby constitute the entire agreement between the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements,
promises, letters of intent, proposals, representations, understandings and
negotiations, whether or not reduced to writing, among and between the parties
respecting the subject matter hereof and thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
4.      Effective Date.  This Amendment shall become effective as of the date
first written above upon the execution hereof by each of the Parties.
 
5.      Governing Law.  The validity of this Amendment, the construction and
enforcement of its terms, and the interpretation of the rights and duties of the
Parties hereunder shall be governed as set forth in Section 9.2 of the Original
License Agreement.
 
6.      Counterparts.  This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
 
IN WITNESS WHEREOF, the parties have caused this Amendment and Supplement
Agreement to be executed by their duly authorized officers as of the date and
year first above written.
 
QUANTUM CORPORATION
 
By:
   
Curt Kane
 
VP Supply Chain Management
 
By:
   
Sandy Stewart
 
Director of Heads Engineering
 
ADVANCED MICROSENSORS, INC.
 
By:
   
Timothy C. Stucchi
 
CEO and President

 
 
- 2 -

--------------------------------------------------------------------------------

 